Appeal by defendant from a judgment of the former County Court, Kings County, rendered December 21, 1961 after a jury trial, convicting him of burglary and attempted rape (both in the first degree) and other crimes, and imposing sentence. Judgment reversed on the law and action remitted to the Supreme Court, Kings Comity, Criminal Term, for resentence of defendant and for further proceedings not inconsistent herewith. In our opinion, the sentence imposed herein must be vacated and the defendant remanded for resentenee because the procedure mandated by section 2189-a of the Penal Law was not observed. There is no showing that, when sentence was imposed, the court had before it a psychiatric report current and pertinent to the purposes of section 2189-a (People ex rel. Lawson v. Denno, 9 N Y 2d 181; People v. Mills, 18 A D 2d 960; People v. Duehin, 16 A D 2d 483, 486, affd. 12 N Y 2d 351; People v. Doria, 280 App. Div. 1027). We have not considered the points raised by the appellant; nor have we considered the findings of fact in the court below. Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, J.J., concur.